EXHIBIT 99.1 2600 Citadel Plaza Drive P.O. Box 924133 Houston, Texas 77292-4133 NEWS RELEASE Information: Kristin Horn, Director of Investor Relations, Phone: (713) 866-6050 WEINGARTEN REALTY INCREASES QUARTERLY DIVIDEND 5.8% AND REPORTS FOURTH QUARTER AND FULL YEAR 2010 RESULTS Houston, February 28, 2011 Weingarten Realty (NYSE: WRI) announced today the results of its operations for the fourth quarter and full year ended December 31, 2010.The supplemental financial package with additional information can be found on the company’s website under the Investor Relations tab. Fourth Quarter Operating and Financial Highlights · Recurring Funds from Operations (“FFO”), was $51.6 million or $0.43 per diluted share.Reported FFO was $0.33 per diluted share for the quarter; · Same Property Net Operating Income (“NOI”) increased by 0.4% over the fourth quarter of the prior year, with retail properties up 0.3% and industrial up 0.7%; · Retail occupancy improved to 93.0% during the fourth quarter, up from 91.8% a year ago; and · The Board of Trust Managers increased the common dividend 5.8% to $0.275 per quarter or $1.10 annually. Financial Results The Company reported a net loss attributable to common shareholders of $2.6 million or $0.02 per diluted share for the fourth quarter of 2010, as compared to net income of $72.6 million or $0.60 per share for the same period in 2009.Net income attributable to common shareholders for the full year 2010 was $10.7 million or $0.09 per diluted share compared to $135.6 million or $1.23 per share for the full year 2009. Going forward, Weingarten will use Recurring FFO which excludes the redemption of notes, impairments, acquisition costs and gains on land and merchant development sales, as the Company believes these items are not indicative of on-going operations. Recurring FFO, which excludes the non-cash impairment for the quarter ended December 31, 2010, was $0.43 per diluted share or $51.6 million.For the same quarter last year, Recurring FFO was $0.45 per diluted share or $54.5 million. The decrease in Recurring FFO from the prior year was primarily due to a reduction in lease cancellation income. Reported FFO which includes the above adjustments, was $39.1 million or $0.33 per diluted share for the fourth quarter of 2010 compared to $51.6 million or $0.42 per diluted share for 2009. The current quarter non-cash impairment of $0.10 per diluted share was the result of a reduction in the fair value of municipal bonds held by the Company related to the Sheridan development. Recurring FFO for the full year ended December 31, 2010 was $204.9 million or $1.70 per diluted share compared to $223.0 million or $2.02 per diluted share for the full year ended December 31, 2009. This year-over-year reduction is primarily a result of dilution from our April 2009 common share offering, the full year effect of our 2009 disposition program and reduced lease cancellation income.Reported FFO for the full year ended December 31, 2010 was $171.1 million or $1.42 per diluted share compared to $217.3 million or $1.97 per diluted share for the full year ended December 31, 2009. A reconciliation of net income attributable to common shareholders to Reported FFO and Recurring FFO is listed on page 5 of the supplemental package. Operating Results Same Property Net Operating Income during the fourth quarter increased by 0.4%, versus a year ago, with retail properties up 0.3%.These results are primarily driven by leases that were previously signed and commenced during the quarter. The Company produced strong leasing results again during the fourth quarter with 382 new leases and renewals, totaling 1.7 million square feet and which represents $19.8 million of annual revenue. The 382 transactions were comprised of 182 new leases and 200 renewals, which represent annual revenues of $9.3 million and $10.5 million, respectively. Retail occupancy increased to 93.0% in the fourth quarter from 92.6% in the third quarter 2010.Overall, occupancy increased to 91.9% compared to 91.1% during the third quarter of 2010.Industrial occupancy increased to end the year at 88.8% leased. “We are pleased with the results our team achieved throughout the year.Leasing velocity remained high allowing us to increase retail occupancy by 120 basis points from a year ago.Spaces over 10,000 square feet are 97.5% leased and rental rates have improved.We had a successful year,” said Johnny Hendrix, Executive Vice President and Chief Operating Officer. Acquisitions During the quarter, the Company closed on five retail acquisitions representing an investment of $167.8 million. 1. Village Plaza at Bunker Hill is a 491,000 square foot project located in Houston, Texas along the heavily trafficked I-10 Freeway that is traveled by 246,000 cars per day.Key tenants include an HEB supermarket, Academy Sports and Outdoors, Babies R Us and PetSmart, along with other great retailers.This center boasts a three mile population of over 150,000 with an average household income of $110,000 per year.WRI acquired 58% of Bunker Hill in a joint venture with the current owner/developer, Fidelis Realty Partners. 2. Edgewater Marketplace located in Denver, CO is an infill property with a population density of 159,000 within a three mile radius of the center.The center is anchored by King Sooper (Kroger), the supermarket leader in Denver and also includes Target, which owns its facility.The 145,000 square foot project is 98% leased. 3. Palms of Carrollwood is a 168,000 square foot shopping center located in Tampa, FL anchored by The Fresh Market and is currently 89.0% leased.The Fresh Market is a European style high-end supermarket that operates 100 stores in 20 states and caters to clientele focused on perishable goods and superior service.The center benefits from population densities of over 100,000 within a three mile radius. 4. Desert Village, a 102,000 square foot retail shopping center located in North Scottsdale, AZ, is anchored by AJ’s Fine Foods and is 95% leased.AJ’s is a boutique, high-end supermarket that operates thirteen locations within Arizona.This quality location is supported by average household incomes of $168,000 in the trade area. 5. Stoneridge Shopping Center is a 178,000 square foot retail shopping center located in Moreno Valley, CA, anchored by a Super Target and Kohl’s, both of which own their facilities.Other significant tenants include Best Buy and Office Max.WRI purchased a 67% interest in this property through a joint venture.This recently developed center is currently 88% leased allowing for further upside as occupancy improves. “Our “boots on the ground” strategy paid off this year as Weingarten was able to invest over $196 million in high-quality assets in our target markets through a combination of long standing relationships and in-depth market knowledge.On average, the eight properties acquired in 2010 will generate around a 7% return,” said Drew Alexander, President and Chief Executive Officer. Financing During the quarter, the Company settled $296 million of fixed to floating rate swaps that were purchased in December of 2009.These sales resulted in a gain of $8.3 million which will be primarily amortized over the remaining term of the related debt.This reduced floating rate debt as a percentage of total debt to under 10% at December 31, 2010. “Our balance sheet remains strong with sufficient liquidity to easily handle our 2011 maturities which total $212.3 million.We have $450 million of capacity under our revolving line of credit available at December 31, 2010 for acquisitions, new development or to handle any debt maturities,” said Steve Richter, Executive Vice President and Chief Financial Officer. Dividend On February 25, 2011, the Board of Trust Managers declared an increase in the common dividend to $0.275 per share for the first quarter of 2011. This represents a 5.8% increase resulting in an annualized dividend of $1.10 per share.The dividend is payable in cash on March 15, 2011 to shareholders of record on March 8, 2011. The Board of Trust Managers also declared dividends on the Company’s preferred shares. Dividends related to the 6.75% Series D Cumulative Redeemable Preferred Shares (NYSE:WRIPrD) are $0.421875 per share for the quarter. Dividends on the 6.95% Series E Cumulative Redeemable Preferred Shares (NYSE:WRIPrE) are $0.434375 per share for the same period. Dividends on the 6.50% Series F Cumulative Redeemable Preferred Shares (NYSE:WRIPrF) are $0.40625 per share for the quarter. All preferred dividends are also payable on March 15, 2011 to shareholders of record on March 8, 2011. Recurring FFO Guidance The Company issued full year Recurring FFO guidance in the range of $1.72 to $1.82 per diluted share. A full listing of guidance and assumptions is included on page 46 of the supplemental package. Conference Call Information The Company also announced that it will host a live webcast of its quarterly conference call on February 28, 2011 at 10:00 a.m. Central Time. The live webcast can be accessed via the Company’s website at www.weingarten.com. Alternatively, if you are not able to access the call on the web, you can listen live by phone by calling (877) 763-1324 (conference ID # 35296878). A replay and Podcast will be available through the Company’s web site starting approximately two hours following the live call. About Weingarten Realty Investors Weingarten Realty Investors (NYSE: WRI) is a commercial real estate owner, manager and developer. At December 31, 2010, the Company owned or operated under long-term leases, either directly or through its interest in real estate joint ventures or partnerships, a total of 383 developed income-producing properties and 9 properties under various stages of construction and development. The total number of properties includes 312 neighborhood and community shopping centers located in 22 states spanning the country from coast to coast. The Company also owns 77 industrial projects located in California, Florida, Georgia, Tennessee, Texas and Virginia and three other operating properties located in Arizona and Texas. At December 31, 2010, the Company’s portfolio of properties was approximately 71.5 million square feet. To learn more about the Company’s operations and growth strategies, please visit www.weingarten.com. Forward-Looking Statements Statements included herein that state the Company’s or Management’s intentions, hopes, beliefs, expectations or predictions of the future are “forward-looking” statements within the meaning of the Private Securities Litigation Reform Act of 1995 which by their nature, involve known and unknown risks and uncertainties. The Company’s actual results, performance or achievements could differ materially from those expressed or implied by such statements. Reference is made to the Company’s regulatory filings with the Securities and Exchange Commission for information or factors that may impact the Company’s performance. Financial Statements Weingarten Realty Investors (in thousands, except per share amounts) Three Months Ended Twelve Months Ended December 31, December 31, CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND FUNDS FROM OPERATIONS (Unaudited) (Unaudited) Rentals, net $ Other Income Total Revenues Depreciation and Amortization Operating Expense Real Estate Taxes, net Impairment Loss General and Administrative Expense Total Expenses Operating Income Interest Expense, net ) Interest and Other Income, net Equity in Earnings of Real Estate Joint Ventures and Partnerships, net (Loss) Gain on Redemption of Convertible Senior Unsecured Notes ) Gain on Land and Merchant Development Sales 69 (Provision) Benefit for Income Taxes ) ) ) Income from Continuing Operations Operating (Loss) Income from Discontinued Operations (7 ) 12 Gain on Sale of Property from Discontinued Operations Income from Discontinued Operations Gain on Sale of Property Net Income Less: Net Income Attributable to Noncontrolling Interests ) Net Income Adjusted for Noncontrolling Interests Less: Preferred Share Dividends ) Net (Loss) Income Attributable to Common ShareholdersBasic $ ) $ $ $ Earnings Per Common ShareBasic $ ) $ $ $ Net (Loss) Income Attributable to Common ShareholdersDiluted $ ) $ $ $ Earnings Per Common ShareDiluted $ ) $ $ $ Funds from Operations: Net (Loss) Income Attributable to Common Shareholders $ ) $ $ $ Depreciation and Amortization Depreciation and Amortization of Unconsolidated Joint Ventures Gain on Sale of Property ) Loss (Gain) on Sale of Property of Unconsolidated Joint Ventures 1 (4 ) Funds from OperationsBasic $ Funds from Operations Per Common ShareBasic $ Funds from OperationsDiluted $ Funds from Operations Per Common ShareDiluted $ Weighted Average Shares OutstandingBasic Weighted Average Shares OutstandingDiluted December 31, December 31, CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) Property $ $ Accumulated Depreciation ) ) Investment in Real Estate Joint Ventures and Partnerships, net Notes Receivable from Real Estate Joint Ventures and Partnerships Unamortized Debt and Lease Costs, net Accrued Rent and Accounts Receivable, net Cash and Cash Equivalents Restricted Deposits and Mortgage Escrows Other, net Total Assets $ $ Debt, net $ $ Accounts Payable and Accrued Expenses Other, net Total Liabilities Commitments and Contingencies Preferred Shares of Beneficial Interest 8 8 Common Shares of Beneficial Interest Accumulated Additional Paid-In Capital Net Income Less Than Accumulated Dividends ) ) Accumulated Other Comprehensive Loss ) ) Shareholders' Equity Noncontrolling Interests Total Liabilities, Shareholders' Equity and Noncontrolling Interests $ $
